Title: To George Washington from the Citizens of Salem, Massachusetts, 31 May 1793
From: Citizens of Salem, Massachusetts
To: Washington, George



Sir,
Salem [Mass.] May 31st 1793

Fully and deeply impressed with the wisdom, propriety and policy of the measure, which you have lately adopted in issuing your proclamation, wherein it is declared that the duty and interest of the united States require, that they should with sincerity, and good faith adopt and pursue a conduct, friendly and impartial

towards the Belligerent powers therein mentioned; And Contemplating with heartfelt sorrow The Calamities and distresses of Mankind invariably accompanying and necessarily incident to a State of War, and at the same time viewing with the most pleasing and grateful emotions the happy and flourishing situation of these States, under the present excellent constitution, in the administration of which so much is due to your integrity, impartiality and wisdom ever watchful to promote the true interests of the Citizens thereof.
We the Freeholders & other Inhabitants of the Town of Salem in Massachusetts, legally & duly met in town Meeting, cannot refrain from thus unanimously expressing to you the pleasure & Satisfaction, which we received on Seeing that proclamation; And are induced to take the earliest Opportunity of Assuring you, of our fixed, and determined resolution of strictly complying with its object, and discountenancing and discouraging the attempts of all persons, who regardless of their duty, & willing to injure the true interests of these States, shall Act in any Manner contrary to the injunctions therein contained; And permit us further to add, that from our knowledge of the Sentiments of our fellow Citizens in this part of our Common Country, We have no doubt, that the watchfulness, and paternal care, of the Supreme Magistrate, of the united States, aided, & assisted by the exertions of the peaceable, and good Citizens thereof, will effectually prevent the Smallest deviations from the Strictest Neutrality, will restore, preserve, and keep our infant Republick in the cheering and fostering bosom of peace, And make and continue us the friends and brothers of the great family of Mankind.
Committee in behalf and by Order of the Town of Salem

          
            Elias Hasket Derby
            Edward Augustus Holyoke
            Saml Gray
          
          
            George Dodge
            William Gray jur
            Ebenr Beckford
          
          
            Benja. Pickman
            Joseph White
            Elias Hasket Derby Junr
          
          
            Jno. Fisk
            William Orne
            Jerath[mee]l Peirce
          
          
            John Norris
            Jona. Ingersoll
            Joshua Ward
          
          
            Jacob Ashton
            Simon Forrister
            Joseph Sprague
          
        
